ACCEPTED
                                                                                          03-14-00733-CR
                                                                                                  3957917
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    1/30/2015 12:37:46 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                                          No Oral Argument Requested

                                  No. 03-14-00733-CR                     FILED IN
                                                                  3rd COURT OF APPEALS
                                   (Should be –CV)                     AUSTIN, TEXAS
                                                                  1/30/2015 12:37:46 AM
                                                                      JEFFREY D. KYLE
                                       In The                              Clerk

                                 COURT OF APPEALS
                              THIRD DISTRICT OF TEXAS

                                 WESLEY PERKINS,
                                Respondent – Appellant,
                                            v.
                                  STATE OF TEXAS,
                                  Plaintiff – Appellee.
                                (Brief Due: Jan. 29, 2015)



                               On Direct Appeal from the
                            COUNTY COURT AT LAW NO. 3
                             OF TRAVIS COUNTY, TEXAS

                            Trial Cause No. C-1-CR-13-200882
                            STATE v. PERKINS (should be CV)


              PERKINS’S MOTION FOR EXTENSION OF TIME
                      TO FILE PRINCIPAL BRIEF

Assertion of Rights

       Appellant asserts all his unalienable rights, privileges, and immunities at

Natural Law, Common Law, and Maritime Law, and all his commercial rights

relevant to “this state.”

Appellant’s Motion for Extension of Time to file Principal Brief (PERKINS)            1
                       No Notice. No commercial nexus.
Objection to Non-judicial Decision-making

      Appellant still objects to non-judicial decision-making. Cf. Gonzalez v.

United States, 553 U.S. 242 (May 12, 2008) (“If the parties consent”) (construing

28 U.S.C. § 636(b)).


Objection to use of private law

      Appellant also still objects to the use of unpublished cases to which he’s not

a party. A cite to “WL” and “Lexis” is a reference to materials not publicly

accessible. For such references even to begin to be meaningful, a full copy of the

opinion for each “WL” or “Lexis” reference must be attached.



                                       Motion

      PERKINS moves that he be allowed at least 10 minutes extra to file his

Principal Brief.


Discussion

      The electronic filing timestamp indicated 12:05. Therefore, given the 10

minutes requested, the original filing will be timely.



                                Request for Relief

      PERKINS requests that he be allowed an extra 10 minutes to submit his

Appellant’s Motion for Extension of Time to file Principal Brief (PERKINS)           2
                       No Notice. No commercial nexus.
Principal Brief.

                                             Respectfully submitted,



                                             /s/ Wes Perkins
                                             WESLEY PERKINS
                                             11900 Metric Blvd, # J179
                                             Austin, Texas 78758




                             Certificate of Service

      By my signature below, I certify that on or about the 30th day of January,
2015, I served a true and correct copy of this Motion by email, where possible, and
otherwise by hand delivery, certified mail, 3-day or faster delivery, or first class
mail on the following:

DAVID ESCAMILLA                              LISA C. MCMINN
Travis County Attorney                       State Prosecuting Attorney’s Office
P.O. Box 1748                                P.O. Box 13046
Austin, TX 78767                             Austin, TX 78711
(STATE)



                                             /s/ Wes Perkins
                                             WESLEY PERKINS





Appellant’s Motion for Extension of Time to file Principal Brief (PERKINS)         3
                       No Notice. No commercial nexus.